Order unanimously affirmed without costs. Memorandum: Objector failed to comply with 9 NYCRR 6204.1 (b) by failing to serve a copy of the specifications of objections upon the candidate on or before the date of the filing of the specifications and by failing to file proof of such service prior to the hearing on the specifications. Those failures deprived the Board of Elections of jurisdiction to pass upon the objections (see, Matter of Bennett v Justin, 77 AD2d 960, affd 51 NY2d 722). (Appeal from order of Supreme Court, Oneida County, Grow, J. — Election Law.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ. (Order entered Aug. 24, 1989.)